Citation Nr: 0810696	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
mechanical low back pain with degenerative disc disease.

2.  Entitlement to rating in excess of 10 percent for 
service-connected mechanical low back pain with degenerative 
disc disease, prior to July 26, 2007.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected mechanical low back pain with degenerative 
disc disease, from July 26, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1993 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which affirmed a 10 percent evaluation for the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease and denied service connection for a 
right knee disability, secondary to the service-connected low 
back disorder.  In a rating decision dated in September 2007, 
the RO granted an increased rating of 20 percent for 
lumbosacral strain with degenerative disc disease, effective 
July 26, 2007.  

In an August 2005 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In correspondence received in October 2005, the veteran 
withdrew the hearing request.

The issues of entitlement to a rating in excess of 10 percent 
for mechanical low back pain with degenerative disc disease 
prior to July 26, 2007, and in excess of 20 percent beginning 
July 26, 2007, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right knee disorder is not shown to be etiologically 
related to active service, nor was it proximately caused or 
worsened by service-connected mechanical low back with 
degenerative disc disease.


CONCLUSION OF LAW

A right knee disorder was not incurred during active service, 
nor is any such disability causally related to or aggravated 
by a service-connected disability.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claim.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained service medical records, post-service 
treatment records, and afforded the veteran and medical 
examination and obtained a medical opinion as to the etiology 
of disability at issue.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The veteran filed her claim for service connection for a 
right knee disorder, as secondary to her service-connected 
low back disorder, in December 2003.

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses of a right knee disorder.

The veteran underwent a VA examination of the spine in July 
2004.  She complained of chronic mechanical low back pain and 
of numbness and tingling in the right leg.  The examiner 
diagnosed the veteran with spinal disc condition and 
mechanical low back pain without objective clinical findings 
of radiculopathy.

The veteran also underwent a VA examination of the knees in 
July 2004.  She complained of right leg numbness and buckling 
after sitting for a period of time.  Following physical 
examination and diagnostic testing, the examiner reported 
that there was no specific diagnosis for the right knee.  It 
was stated that the buckling and numbness episodes most 
likely represented transient positional compression of 
neurovascular structures related to body habitus and size, 
not to radiculopathy and not to joint disease of the knee.  
The examiner concluded that he could not find a knee 
condition that could be reasonably associated with the 
veteran's service-connected lumbar spine condition.

A June 2005 letter was received from a VA physician who 
stated that the veteran was receiving care for multiple 
medical conditions, including intervertebral disk condition 
which had increased in severity to include numbness in her 
right leg.  The physician felt that the problems that the 
veteran was currently experiencing were at least as likely as 
not related to the service-connected intervertebral disk 
syndrome.

VA medical treatment records dated from 2001 to 2007 show 
that the veteran sought treatment for low back pain and right 
leg pain and numbness.  

In a March 2007 VA outpatient treatment record, the veteran 
was diagnosed as having right knee arthralgia.  A March 2007 
x-ray report showed that degenerative joint disease or medial 
meniscal injury should be considered.

The veteran underwent a VA examination of the spine in July 
2007.  The examiner noted that the veteran has been followed 
and evaluated in the neurology clinic in recent years with 
complaints of numbness in the right leg and right side of the 
body.  Electrodiagnostic studies have not confirmed 
radiculopathy.  MRI studies showed a small L5-S1 disc with 
minimal foraminal impingement, which was contralateral to the 
veteran's symptoms.  Neurological examination revealed no 
deficits, with sensation intact throughout.  The veteran was 
diagnosed as having degenerative arthropathy of the 
lumbosacral spine with degenerative disc disease, diffuse.  
The examiner noted that there were no objective findings for 
radiculopathy at any spinal level.  

The veteran underwent a VA examination of the knees in July 
2007.  The examiner indicated that he had carefully reviewed 
the veteran's medical history and there was no documentation 
or medical evidence to suggest that the veteran's lumbosacral 
condition is responsible for her right knee condition.  An x-
ray of the right knee showed minimal bone spurring of the 
distal femur and proximal tibia along the medial side of the 
knee.  The veteran was diagnosed as having mild degenerative 
joint disease of the right knee which the examiner opined was 
most likely a constitutional/degenerative/body habitus 
related condition.  The examiner did not see any medical or 
logical correlation to the veteran's lumbosacral spine 
condition or her military service.  

Service Connection 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease. 38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran contends that she has a right knee disorder that 
is caused by her service-connected low back disorder.

The medical evidence of record establishes that the veteran 
has degenerative joint disease of the right knee.  The 
preponderance of the medical record, however, shows that the 
veteran's right knee disorder is not related to any incident 
of service. The July 2007 VA examiner concluded that there 
was no medical or logical correlation between the veteran's 
right knee condition and the veteran's lumbosacral spine 
condition or her military service.  The examiner maintained 
that the degenerative joint disease of the right knee was 
constitutional/body habitus related condition.  This opinion 
was based on a thorough review of the veteran's medical 
history.

The Board acknowledges the letter from the VA physician in 
June 2005, which states that the veteran's numbness in the 
right leg was at least as likely as not related to the 
service-connected intervertebral disk syndrome.  The 
numbness, however, was not diagnosed as a separate knee 
disability.  In contrast, the July 2007 VA examiner (who also 
examined the veteran in July 2004) concluded on two occasions 
that the veteran's right knee disorder was not related to the 
veteran's lumbosacral disorder.  The VA examiner's 
conclusions were based on a thorough review of the veteran's 
medical history and clinical evaluation of the veteran.  
Based upon the foregoing, the Board finds that the July 2007 
VA examiner's opinion is more persuasive.  Consequently, the 
veteran's claim for service connection must be denied.

The Board further notes that by addressing that there was no 
relationship between the veteran's right knee disorder and 
her service-connected lumbosacral disorder, the July 2007 
examiner addressed causation and aggravation.

As the preponderance of the evidence is against the claim for 
service connection for a right knee disorder, the benefit of 
the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a right knee disorder is denied.


REMAND

At a July 2007 VA examination, the veteran reported that "in 
the past" she had experienced significant occupational 
impairment from her low back condition.  She reportedly lost 
2 months of work in 2006 while employed by the prison system.  
For the past 10 months, she had been working in a retail 
setting, but sometimes had to take time off for her back.  It 
was usually 1-2 days, but in May 2007 had been for 7 days.  

The Board notes that the veteran submitted a copy of a Family 
and Medical Leave request that was submitted to her employer.  
It was noted that the veteran requested leave from July to 
September 2005 for chronic paresthesia with recent worsening  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1). 

During the course of the appeal, the veteran's service-
connected back disability appears to have caused interference 
with employment.  The RO has not addressed the issue of 
extraschedular consideration for the service-connected issue 
on appeal.  The Board is precluded from assigning an extra-
schedular rating in the first instance.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Thus, a remand for extraschedular 
consideration is appropriate.

The RO provided notice in connection with the claims for 
increase in February 2004; however, the notice did not 
discuss the specific criteria for an increased rating, thus, 
the duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Based upon a 
careful reading the statements submitted by the veteran and 
her representative, it cannot be determined that the notice 
error was not prejudicial.  Thus, it is necessary that he be 
provided an additional notice letter discussing the criteria 
for an increased rating in accordance with the holding in 
Vazquez-Flores, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with specific 
written notice of the rating criteria 
necessary for the increased rating claim 
at issue in accordance with the holding 
in Vazquez-Flores.    

2.  After affording the veteran a 
reasonable time to respond to the notice 
above, the RO should submit the veteran's 
claim to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether an 
extraschedular rating is warranted.

3.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


